1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Kimberly Sandberg
     Assistant Federal Public Defender
4    New York State Bar No. 5152863
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Kimberly_Sandberg@fd.org
7

8    *Attorney for Petitioner Roger Randolph

9
10
                           U NITED S TATES D ISTRICT C OURT
11                               D ISTRICT OF N EVADA
12   Roger Randolph,

13                 Petitioner,                 Case No. 2:18-cv-00449-RFB-VCF

14          v.                                 Unopposed motion for extension of
                                               time to file second amended
15   Jo Gentry, et al.,                        petition

16                 Respondents.                (Fourth Request)

17

18

19

20

21

22

23

24

25

26
27
 1            On June 19, 2018, Roger Randolph filed, through counsel, an amended petition
 2    for writ of habeas corpus.1 This Court granted Randolph leave to file a second
 3    amended petition.2 Randolph, by counsel, moves this Court for an extension of time
 4    to file a second amended petition by one week from April 17, 2019 to and including
 5    April 24, 2019. Counsel emailed Senior Deputy Attorney General Heather D. Procter
 6    to ask whether she objects to this request for an extension. Ms. Procter responded
 7    that she does not object, though this non-objection is not a waiver of any procedural
 8    defenses she wishes to raise.
 9            Counsel received Randolph’s I-file earlier today (April 17th).   The I-file is
 10   approximately 150 pages. One week should be sufficient time to review it. After that,
 11   counsel will be able to complete drafting of the petition.
 12           In addition, Counsel’s schedule and circumstances beyond her control have
 13   precluded her from meeting the current deadline of April 17, 2019. Counsel filed an
 14   over-sized reply to answer in the U.S. District Court today. Counsel is preparing for
 15   an evidentiary hearing on May 7th in the Eighth Judicial District Court. Counsel is
 16   currently drafting time-sensitive (because of a new Supreme Court case) petitions in
 17   state court.
 18           For these reasons, counsel respectfully asks this Court to grant Randolph’s
 19   request to extend the time for filing an amended petition by one week until April 24,
 20   2019.
 21

 22

 23

 24

 25

 26
              1   ECF No. 14.
 27           2   ECF No. 13.


                                                  2

527
 1    Dated April 17, 2019.
 2                                Respectfully submitted,
 3
                                  Rene L. Valladares
 4
                                  Federal Public Defender
 5
                                  /s/Kimberly Sandberg
 6
                                  Kimberly Sandberg
 7                                Assistant Federal Public Defender

 8

 9
                                  IT IS SO ORDERED:
 10

 11

 12                               ______________________________
                                  RICHARD F. BOULWARE, II
 13                               United States District Judge
 14
                                           April 18, 2019
                                  Dated: ________________________
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                              3

527
 1                               C E R TI FI C A T E   OF   S E R V I CE
 2          I hereby certify that on April 17, 2019, I electronically filed the foregoing with

 3    the Clerk of the Court for the United States District Court, District of Nevada by

 4    using the CM/ECF system.

 5          Participants in the case who are registered CM/ECF users will be served by

 6    the CM/ECF system and include: Heather D. Procter

 7          I further certify that some of the participants in the case are not registered

 8    CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage

 9    pre-paid, or have dispatched it to a third party commercial carrier for delivery

 10   within three calendar days, to the following non-CM/ECF participants:

 11         Roger Randolph
            No. 1086077
 12         Lovelock Correctional Center
 13         1200 Prison Rd
            Lovelock, NV 89419
 14                                              /s/Jessica Pillsbury
                                                 An Employee of the
 15                                              Federal Public Defender
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                                       4

527
